 

 

Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 1 of 20

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) United States Courts
Souther® bet of Texas
IN THE UNITED STATES DISTRICT COURT

FOR THE _SO“7HERADISTRICT OF TEXAS JUN 25 2020
HOUSTON) _ DIVISION

Eliiah Burke Stills FOSS

Plaitiff’s Name and ID Number

CoNtteld Lhrit ~IDCTY. -CZV

Place of Confinement

David J. Bradley, Clerk of Court

CASE NO.
(Clerk will assign the number)

 

v. Sheriff Eel Goneclez
JOIG Congress , /3S°4AAoor
Hous fon "Fevas 2900.2

Defendant’s Name and Address
John Boe - 1212
laco faker S

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 2 of 20
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. \n this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

1. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? Ass __NO

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: Larch LY, LI0/ Y

2. Parties to previous lawsuit:

Plaintiff(s) EL A Burk, eC S tva/; Co u/

Defendant(s) a ec a Js ©

Court: (If federal, name the district; if state, name the county.) HIMES COLNT V
Cause number: J0/ Y ~ 2AD 73

Name of judge to whom case was assigned: ke Car deo

Disposition: (Was the case dismissed, appealed, still pending?) unlrrtn

Approximate date of disposition: MLA

IDA

Rev. 05/15
I.

Ul.

IV.

Case 4:20-cv-02232 Document 1 Filed on-06/25/20 in TXSD Page 3 of 20

PLACE OF PRESENT CONFINEMENT: {3 Gels Lh 4 -7.21C.TS- CZ

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? Ww ES _ NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff: LL, Zed Burk eC Swe VW FEW COl 52

CoPhld Ltoit~ Deodo/ LD 2aSY
TEC SSECC Calor p LES RSEEV

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: v Goriza SL. Lh / /st4-
Filter, Goushur_, 7kas DD C00

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
“ Fo a Setue oHerdhr

Defendant #2: Sahn Lhe - OB ee /, nA keket ed;

Luster, Tetas Daag

Briefly describe the acts(s) or yi of this defendant which you claimed harmed you.

Fauliag 72 hepurhed or Aof abhi Decl Sexe / Assault

Defendant #3:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. 05/15
Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 4 of 20
V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
a
Ov Or ahout Ae y2cnth of Cxrtober 2ONS , 2 Ie
s County Sail, whi

VtSioe7 op Laekendaat Caf Con 2alez a7 Dedenlant Johq

le.
a7 Vit tied oy Sonal Assault by aauither oPexde CL whadn

2 ato 7] POT SOIIC ASSIGN EO f) Ta 15
unty Closer Mise Cmenit dee Laing Yas time’ we

   
      

 

TS L : SST e |
ot hbacty 172 Ze Wes dea) ao! Sons PAL by axvcthes- |
VI. RELIEF:
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

i. 4 0. A. HK
§/ 150,006. dO bi each Debotork 'S, cond) Aeyy Sack tends

VII. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
Q-tidAdy
/
B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

1 y-

VI. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES No

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): ,A//. Ah

2. Case number: NAA
3. Approximate date sanctions were imposed: KIAA4-
4

. Have the sanctions been lifted or otherwise satisfied? YES cio

 

Rev. 05/15
Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 5 of 20

C. Has any court ever warned or notified you that sanctions could be imposed? YES O

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed on: Q —)-20

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): A JA

2. Casenumber:  /// L}
3. Approximate date warning was issued: WDD

 

DATE

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

ue

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
I understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

. Tunderstand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this In day of Sune 20 AC).

(Day) (month) (year)

 

 

Z (Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15

 
Case 4:20- v-0 32 Document 1 Filed on 06/25/20 in TXSD_ Page 6 of 20
7, PREVIOUS CAVSSiUzZ7 S

} Have you S;lef any other lawsuit WI shde or Seleral Coif
eating > your pnyoriserimen?t ? X_ Ms NO

3. 1. November 2, 20/9

2. Aainh dS Elijah Burke Sve llowy

Dekendent's.: Setf. Co. Corr. Feeshh,

3 : Las torn Ds dried. oy Taxes, Bea UATE op- Dins Ve y
Y. 1-ev YP3

S. Clark - Giblin
GC: shll Per 7g

o. NYA

— PREVIOUS CALWSUZTZS. |

h, fkeve you Ske aay other laverse,F wt skde Oor- Seclee| Court,
eketing Fo eeu rmyprisonment o xX Ves Ne
—— ©
3 1. March 2, IOUS
ou: Plarinh df Elyah Burke Sully
Detendet ts); JCCF ef al-
3. Caster Distt ot Cees, Beaurnrent DLW OY
YJ 1cev /33
8, Heartfield - Harthor
DO. MA

 

Tl, PEE VZous CAL/ISUETS.'

4. Heve Vee Stet any o Hhe- lavrouit- a ste or Seclera| Cour

electing to your ppypriserireayt O xX kes __JVo

/. July 24, 2019

). Paint S$ es) , ELyah Burke Suvalkuy ant Derryek Zpkhn
Dehenderts): Eel Gonzalez

3. Souther Dhshiet- oF 7Teres, Phew shrr OD visi079

U. UMGev 317%
3.Ewing Werlein Sr.
‘5. Dis risse

> uwfane ££... 19 IDA/G cnet Nernutriv 4 QO
Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD_ Page 7 of 20

Marcle whom dad (No REAL) sasicle may cell.

[rer 2S, LW SBS. ASSKLICA__ fo aa cllbhick _lecatel 1
2o)] North Sor_« JR site, Pheushiar Tekas 22003 1
cell umber LE Card romenberd, when I 2s
alhived out ok my cell assist _ anther _off-
andar the rermall, deena The. orn areq, (as
an Heyer.) Once _albwed adt-_-o} -cell_, ZF heface
Clean We chr, TD rtice someone Lipo Sear.
became ny attacker) leokiag at me, thle cleanin :
te Ahynr. AT, previous abut a week hehe TAs
feppean talA This Same oBencker- , Ste ye — head |

  

deem me +«§ Keteuse ZF nes nf sokeres? 1 debe > :
Aim); Ailercleening. The clrra Twas allay
to teke a shaver, bekre- regula Pine ject.

Miter, Feanng Shower area ancl returning te >
Ch, ths ~Seme. Bender exter pay cell and |
thresten Ax Cause SUMO SCeTOUS Aare thar |
pe already  v@S gene rs enjoy. To porate a
A, telling this Dbercler Lume Eclat remenk '
cr) Po leave. (Alreachy avere Tht Semething.

SONGu3 WAS _& bout Po Agygoer J, 2. hecarre

LH02€C. Ny attacker _ begin Pouch v Ce
aAgGw@AST Uy wif). Aslan tuneble fo. “vyell kee
AL Bae ot Dei ), the Slerda- started _lyirs -
ruth Ainsels Pen advaneing. pacterdts pray genihl |

cad olecing hi's La; x <5 A TPE AY GES

 

 

 

i

 
Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 8 of 20

SAU unable fe cea vy Hhig, 29 ainst This abuse _
te _ctkcke- _ bec LL. __masturbat A _ himself and me _
at Be. some Doe The Orly. réaso2 nothin _ eke
occurred because other _aPbencher begin _ Lak Ga ty
and the i ths. tered o1.. Sy _ atecke-_ tam edhe
Lelbed bu -  betere  lecvic , cel! threefe _*. Ki ve
anyone Bence ou. _ _ _ oe

 

 

 

SL, 8 12 Fear, 80 2 remain insite rn a

wth the clr _feckecl, AA about 9-00R _agypotines
Des calles out A recieve neil Fan the |
Teves Associ Aseins? Sexuc/ Asse ct é. Oe

OfS at _

 

Gq sucvlar acter Pet cceurpee! in

Jetfese2 County Correchena| Feeility — Becumcat, /X.
At, tbc time” I werked up ere A Courege Te |
Breck The Sfeace {So Le 2 LS” web Fogoer
bbe OSeer- Creme ck wo? : tho 1S _bskel as
Lefentenf  JoAn the 5 L< atl  Lhxcoveny Le heege IS
order by the Courts). This oFSive- on city
became aware oF the Sextel Asscalt Caused by
another-__oFhan ler ageras? ry eran aud beled |
to Peport Sarl Abuse Po. anyone on SAFh,
Out nasheed toll * we, ego. vase ny cel! _ ,
aad Le cock The Zher) wnt! Che) Pier fish
dis Kept regard Ab metler thet LZ just
tnhroed occurred But 12steeot ot The obftcer

reparha, Sah Seortes [ ee _ Caused A, aothe 27 |

 
 

 

 

Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 9 of 20

ofeater, He negladal his ddy othich (AREA),
Ji6SSCa 4 L Cigress. wy JIC3 kr all Fact ye Po
estsblsh aan gah all gariseners. Tre A perore
subsfanthel - ~—*, _ and _vralled PUCSO. paley by ey

Failte; GAA From PPPOE Le ko

Liter Co, Te Be Site on. ob hy ta eRe ta assuchence
Wh ay Heal 7a, re te {2 Z ten _ grake wth
Ga eur Of ever’ JASE the Zbrra_ to. Ble befp Dy

So. OnE ot Lhe otenct- es next cher 2 SHO
Sle out ar ez Za oO). and Furnad 1f 12 ke

mre _C ether? ) fuleO 2216. A2Up— chacker altel. (1 Tevcoe

me, one  £ Les remem Br,

 

 

Torche, was rem! fan the Dengerauy

pare

Shahan bythe ner? shift ancl Treaked
ae ootuco! of CAREA)_ regelehen

 

LZ ten greceed with Fhe 7he oon nee

Repect aunt Ther _ puccecch cle |
7 the ClAS® Dhed. Co De Cause “A, Jor
20593, Stele Court. the _peve Fa le! fe
M cASy ov a: pany otler _ f2Kacess regent ay.
Clare athey~ Lhcket Corte! Onrher- LS ASS. see
ont Jan wey. Suae aod _ Tore [ Februen, LC; | HOFO,.

So, thea. tok type aay sel Pe. redres 3.
i

 

 
ree Lee --- - _--- ae 2 —

 

Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 10 of 20

 

 

my chy wth the VW USCS 1983, belre

Pay od) ECS bpeCeme __ Aarrect.

De&inck2 AL John Zhe) wos an officer emphyacl! by
Hers County. Sherif s Opiice « -
We ues _ votchel oF C7U SUE / Assual; f- Caused
by aneler- ena a at rehisat Ho ach led actecedng :
hb the CEA). pestacel anak JY fey rele tes |
Lesion Skfenert? 7) Setce/ Abuse LDrimefiert 79 . OE
ot LZanct Vterdbbocle arevirle tay SO C Revise Le
Jhegust 1D). Delerdeat Toho Dre, glee my tbe
at yer cnrothe- ste ot Ask j When becaruAg

aware ot LIDS ahuse and dal rething te tee? _

7
cs Lr Ff, C+

 

 

 

 

 

 

 

 

Cebudeaat Cl Coazelee who wes Sheri Ff over
Lheris Cunky Shek s Ore. a f- phe a ae
PY Satie | Asséult _ | _

Fil ~fo- Bota? y when. te constitute act against el
ASL, § /SZOR 0 ccurrel under Ais aubherty as Shentf -
fe CNSUre the scbety ot each aS Mend er 7S fandLle |
agprepeidly- Sherith Cof Con Sa lee also krer/ thet I>
Las ¢ mente- of she CCA Communit, and
Fed Kerortledge the $ 2 fae beer Seireal, 4 , AAS
belre 12 21S fem aretha Facil , Bay HCSO
Comyauter recrdts whch he htewe access tu all oben

rs _ptherrs e port 2 7A; Aere here he _enceurae wrlecthy 4 Hack :

 

 

 

 
Case 4 20-cv-02232 Document 1 Filed on 06/25/20 in n TXSD Page 11 of 20

 

and — chining e every Bin Cs es. Sle? Pe avoid
taki: 195 Full Kes fessac.xeibul hes #- She. ACH: Is of
A 1s  oFkk CELTS and Au 4S. OW _ aby rae) Lz hectef

opeander's tum Ben,  Vederreced

 

 

Exch Salar! es) _ 1) JAS Cause — are__heiag. _ sued!
io. their Lad clue. y yprcs Ay.

 

 

Leah Ff , Clych Burke Selby 21000 SA) repectialh
enclsed a” “Copy of phe Cause Wb. aloe ALS IS
Qieyne) Seton, OF Swe / LSAy ch fe Sled
Ww the ( Ds toed Court of Hz rls. Crush, Ter A aS
IS Sudeal Dadvet + Nye kyle Cathe
on March XS LOOT; AS prod of sty fears
CAUSE _ ot actort sn) Skte Curt. -

 

 

 

Ake, erclesadt LS check bef Cn tro / Orde Cf Dro
the 1) 572 See © tex | Cour . _

ere

 

 

 

 

 
Certified Document Number: 84746674 - Page | of 6

Case 4:20-cv-02232 Document1 Filed on 06/25/20 in TXSD Page 12 of 20

9019 22593

 

 

 

 

 

 

 

 

 

 

CALLSE No.
x
_€E¢ TIAH BURKE SWALLOW, < igh oye
LY AINILEE x L M 7H EC DF steerer.
Us. x QS" County COURT
Cdl Gonz ALezj x OF YARRIS CounwTY TEXAS
Jorn 2eé; x _
Joan Zak, | 7 CLV. Accra
LIEFENDANT. *% _

 

 

 

ORTGLNAL  FETL TION, OF Surr

 

_ THEREFORE, SATD LIOTZoN has Aaca Siled deface

SE Alewd $$, Elish Bucke Sisrallarss _

 

 

L, AAINTLEE hereby Stated ia brief (Summary) regarding
Cach meter vwattin ths CLVIL ACTION" »

 

 

 

Lhe2R6 toad Ze sa" ( Crvre A CLEAN) aguas} eoch ZeSeadeat
FAL! ofS the Congres! ts tenders faut ach Allegation s fetedl 4

Stud _ Fohean -

 

 

 

 

RECORDER’S MEMORANDUM SSS
This instrument is of poor quality
atthe tine of maging ——_———_____——

 

tL _ _ _
ANE PAT TES. 7 THs Compe ntnT

 

Es-0as
Certified Document Number: 84746674 - Page 2 of 6

Case 4:20-cv-02232 Document1 Filed on 06/25/20 in TXSD Page 13 of 20

ta RIO pS 3
PARRIS Cod LERR
a "oor,
Siaa fuk AS

 

 

 

: yet tea
Chyah, Burke Su rallow —

OD 0Solixcd/
LB RATS COUNTY SHER Fis OFFICE
ACO Bitich STREET

 

 

 

 

_Llezen ENMDANT LS) LALOR. LMMATZON. © _

bad Gonecler
SHER TAFE

L4nees (OUMTY UNECE! OF FICE

HOO BAree STRFET

_Haustarl, exas 27QQQ

 

 

 

 

 

 

 

Jou Jas« oe _
OO FFATCL4AL __

_CARRIS. Cart SHEb PFs OF LZLCE

18900 BAKE STREET

 

LY0a STOns_ FEXAS 008

 

Jo. OAL DIE _
_ FRCS. COUNT SHERIFF 1s OFFICE
(00 BBR STREET

HOUSTON , TEXAS. P1008

 

 

ES-gss —_—
Certified Document Number: 84746674 - Page 3 of 6

Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 14 of 20

 

JIT

STere REASGAL FOR Surr

 

 

Zl. PAE URE To FRo tect Flom Vero are ABUSE

oe ) NEC ECT FOP? Sth loin) AN LDAMALE FO ABicse AnorHe
3.) FAL LURE 70 REP OAT Ses ASsAaer _~

Y/,) FAL LurRE FO Ensure FPO2 ECrES WAS EAE Ce

REDAR 2 TO Your (ZERO 7O¢ FRANC a=) CALLS

 

_ TT
REQUEST. RECARDING SUIT

Pteainti 9S JL ERe 66" ask with LGoot Lazrn] the curt FORGIVE any
PIZISTAb6wES meade within this sald achons Plaahis would blso) Z
@uesr A CTUuRY Taza)] re Aeolteen with Scud AP Poe CEwre Bern
tad Ade DOCUMEN TATE OBTALTAL ALL WHren APELy Te 2zrs-
COVERY. _ _

 

Ww
STATE YOUR Cl AZM

 

 

 

 

Pe oleSendant Dacties each. and CVOryIa€e . iw Ve IC Ly: _

in Pero FS8reval Capanty under Color ot STATE 2Aw pad lar
in eho tncdnehlial Conacity. andl. wh Some Tren &5 Com penscted as

i ; . . .
woutl or _eontracted’ Cala cs), sreff ene ce ents, chic by, tatent rel

 

 

Cc PS OP omiSseas, iaalate Ae gorlaunt, £5 Con stot hinaallhye yore tected
Lig Ads Len er~ the 5. ge Gta | Aimencl met * the Lf. Ss. Cons tt Lee fica, ‘
7excs Coastiuboaff Art [95 3, 3, all to Ment 58 Jar ang L delomess

Ca A S Aw uae fern Le tly Le OLE VET ‘A {Ze OLS Paricd ercente oo 5 ev: clen ce
ern
3

om =
Certified Document Number: 84746674 - Page 4 of 6

Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD Page 15 of 20

ata ltuey Terac] ane not AeSare

4 Loy LSP avers Ao Aas sufSerect TRE SOAR ABCE Ervjury “ Dw eerered

Laur Aim ay lLoss oF €28627y 1 Lzre pAct even came tary.
oo

REPIARATZION Can. Cacrect.

 

 

Jee WreAe  SY¥oren JO _Feve THE bocce s CFF  Courer ADocanten  CVUNSEL

at TAKPAY ENC LOOKED BE

 

Ay AKA Dac tr eatefian L Pei ALCL ew ll ft “owe fAcd. ail LA Lot sfreefip ag

kein ed 2 tev Sf Ae . clive correct 4 Z On FS us f Deceme pote late Cb SH. ~

 

Submitting sal Care Acrren..

 

 

 

SSSUL PRIN COMP CALYOIT
Zi, WES Steull  Aave NEVER BEE! $v R3ECT _AN/
AYTACK Zar Ainpy wAr BY Arxotee®  2ZWVrIATEC ZF ACS.
a

hick pusteedtien ‘ LewOQE 2 oP _ SAFE PENNE Fer THOSE

 

VSO {PAVE ALREADY  SUFFe? _A PEA MEAP ERP E  EVERT:

Sz rlag FO Ars Seow? 877AC¢, FCUS |» Dein SF

Should Aawe Ceen  Aeassiedt into a Hots lag Locattaac where
DIEMIBERS, of the (CCP Lo Aaa y Ccrecc& ) rnsteact
Were an ALE G DEcCame a BIANAL CE ROWS WUECTEA Po
Aether Setuel ABUSE only TH ReiiG@A THE AALS oS

Wa Za 2kte THLE We.

 

FS ORS ———.
«ted Document Number: 84746674 - Page 5 of 6

Case 4:20-cv-02232 Document1 Filed on 06/25/20 in TXSD Page 16 of 20

 

LL

AREZLIER

 

PLAIN TZAE WA ELC BE DEPIAN DINE 15,000,000

 

kel ron mows  . FEEIEEN, PALULBRON DOCLAR)_ Lal DAMAGES
AVZ PBSARIE ZA FKOESS By TAL JURY ZA Fes PATTIES

 

70 COVER  CTiad

SHE CFA

BWART) Gre FOUN RIZE DAMAGES.

 

ZL Sve Two Feoernt

ViT
PREV ZOLUS.

CDV  PeLTGHTS

_CA WISHETS

ACTION

 

NvEnMBER b>, BOf?

PY PC CA 2B y 40l/§

 

 

 

 

 

 

oo Lah Parke Surelhur Chyeh Paur ke Swe [hw
VS VS
Je Co. Core Kecellity SICCF et al,
CAS PEC  — POZSIVAZCT. of TEVA _ Cas fern Dictrict of Jere 6
BEAU pry al FT DPV ST GAL _|_ Besoment  Dreiswon

 

Logue. LNG 0

CLAM - CERIN
STE PEDDIE Cn

11D cv 23

 

Heat sireld _ /dewy HAor ny
ST ree LIC bY DOE C.
LAS a 13%

 

 

Comey Meg

 

 

 

 

 

ES-085

VIII

FECKMEST_ F0re

SERVIC EF

rn
Certified Document Number: 84746674 - Page 6 of 6

Case 4:20-cv-02232 Document1 Filed on 06/25/20 in TXSD Page 17 of 20

 

 

WHEREFORE , Zein ts: Ai Lay TE gICK. tale that  Courd- accent
at G4 ented 741s Scuttle Ke4 Ja preocwat Servant es _§ tated, Fo

 

aerate fo SE" stetet Phat each  Stateaett ere true ancl caccect
ty the est of wy. hamuitenGe ant  lérnterstant as serdl Olan hi

Con LP ae Age “

 

 

Zz move TAS Fo bihon SerwarLl Ay — phe  Couds A349 wucet te Pecceects

 

OATH Of Ziv y Sworn STATEMENT
The FArcts STAZEID AZ E TRUE AND Cope7eEcP as la errr

TAKS Hout THe  LPEFZTrTevs

 

Creoren 3 - 25-2 OS a A ESfeaths Sua)

 

 

 

 

 

 

Rs-u85
SWALLOW, ELIJAH BURKE

VS.

GONZALEZ, ED

Case 4:20-cv-02232 Document1 Filed on 06/25/20 in TXSD Page 18 of 20

Case No. 201922593
DCORX
IN THE DISTRICT COURT OF

HARRIS COUNTY, TEXAS

eo OF

125th =JUDICIAL DISTRICT
DOCKET CONTROL ORDER

The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
item is governed by the Texas Rules of Civil Procedure.

1.

ose

ad

10.01/31/20

11.02/10/20

JOINDER. All parties must be added and served, whether by amendment or third party
practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.

EXPERT WITNESS DESIGNATION. Expert witness designations are required and
must be served by the following dates. The designation must include the information
listed in Rule 194.2(f). Failure to timely respond will be governed by Rule 193.6.
Experts for parties seeking affirmative relief.

All other experts.

STATUS CONFERENCE. Parties shall be prepared to discuss all aspects of the case,
including ADR, with the court on this date. TIME:
Failure to appear will be grounds for dismissal for want of prosecution.

DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
or otherwise of Rule 190.3 apply unless changed below:

Total hours per side for oral depositions.

Number of interrogatories that may be served by each party on any other party.

ALTERNATIVE DISPUTE RESOLUTION.

By this date the parties must either (1) file an agreement for ADR stating the form of

ADR requested and the name of an agreed mediator, if applicable; or (2) set an objection
to ADR. If no agreement or objection ts filed, the court may sign an ADR order.

ADR conducted pursuant to the agreement of the parties must be completed by this date.

DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
the discovery period. Parties seeking discovery must serve requests sufficiently far in
advance of the end of the discovery period that the deadline for responding will be
within the discovery period. Counsel may conduct discovery beyond this deadline by
agreement. Incomplete discovery will not delay the trial.

DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.

lf subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
Rule 166a(i) motions may not be heard before this date.

CHALLENGES TO EXPERT TESTIMONY. All motions to exclude expert testimony
and evidentiary challenges to expert testimony must be filed by this date, unless
extended by leave of court.

PLEADINGS. Allamendments and supplements must be filed by this date. This

order does not preclude prompt filing of pleadings directly responsive to any timely
filed pleadings.

DOCKET CALL

Parties shall be prepared to discuss all aspects of trial with the court on this date.
TIME: 09:00 A Failure to appear will be grounds for dismissal for want of prosecution.

TRIAL. Hf not assigned by the second Friday following this date, the case will be reset.

SIGNED ef
ag fype tte AUN HfL He potatoe TPE peg] pled fpelegy (Mar ~.

AMY MAGNESS VANHOOSE

1019 CONGRESS ST FL 15 , KYLE CARTER

HOUSTON TX 77002-1799 24042085 Judge, 125TH DISTRICT COURT
1 Date Generated 05/20/2019

JCVOo02

Pgs-2

DCORX

rev.11202006
i oe
a,

 

 

Case 4:20-cv-02232 Document 1 Filed on 06/25/20 in TXSD “Page 19 of 20

 

 

 

Tine lh, 120. Eph Barbe Salles

L001 Sx?
Loe Llp
a Lleol FAT Z2OSY
_ DT Ce7P CSS Calon Wy SK

SEEY.

 

 

 

Unik Sdeles Deshret. Cut

 

 

 

 

 

See vine a
Souther Dihuef oF VALS Jy “IKED
N25 209
AO. ox LAOLO ois ag 7
adley, Cler
é Lhe Yaushe, Jekas DOoDIOS "tk Of Court

 

 

2D Abo Tes “a, Z - Concer? + :

 

Fen cath tPF F Leal ally, LES we wed AAA Ae Locus |
grected. Q Copy — Dace 1 et _ garaVvs yale
Py Ars Coumed ar tag fhe Frleae of V2 US. CY

L063 be Cause Plast Sf ik Lon Sal Copies _
OFS Lez 4 le Ao obs: M7 a

bused! witha To2C.D.

Ak ake ThE Fz ality... OGIRIOVOE. IGN.
Jur ‘5 _ot Lockie i77S a e fr Lhe asrndeamns Cc
fF COLDS, and ti~__ Lhe Lilet amy slerrae|
menest wells Facile, ‘

Franrttt CLyeh dE: Scnlbus, rece! a Lehi
ter Agpairhonet? oe Counse/ «

 

Copy mechie hile

 

 
b20 of 20

    

pci -™
op tg en ee

fe hk ke § g
ih Ate Selb #00152

aes FAT SIOSY |
Tan7esse72 Colon , (KAS PSEEY

 

United States Cou rts
Southern District of Texas

FILED

JUN 25 2070 4
David J. Bradley, Clerk of Co TS
a adiey, f Court Lhd ! Stahes Ddoet Looe

Saxe Vern Zisdoo oF Te”

 

Case Te Document 1. Filed on 06/25/
